Order entered November 10, 2022




                                                  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                         No. 05-22-00638-CV

                                TITO E. MARRERO, Appellant

                                                     V.

            BANK OF AMERICA CORPORATION, ET AL., Appellees

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-21-14549

                                                 ORDER

        Before the Court is appellant’s November 8, 2022 “Motion Seeking Default
Summary Judgment Against Bank of America and Jenifer Hope Wright for Failure
to Answer Tito’s Petition Filed in the 193rd Violating Texas Civil Procedure.”
This Court reviews judgments and other appealable orders from the trial court. It
does not grant summary judgment. Accordingly, we DENY the motion.1
                                                           /s/      BILL PEDERSEN, III
                                                                    JUSTICE


1
  By letter issued today, the Court questions its jurisdiction over this appeal. The letter directs the parties
to file letter briefs addressing the jurisdictional issue.